I do not agree with the majority of this panel as to its disposition of the first assignment of error. The injury for which Victoria Vance seeks to recover is the death of Gerald Vance ("Vance"). I see no basis for finding that Vance purposely inflicted death on himself, i.e., committed suicide. Instead, the quantity of Darvocet taken in conjunction with alcohol consumption is an indication that Vance wished to get "high" and then died as a result of an accidental overdose. As a result, I do not believe that R.C. 4123.54(A) bars participation in the Workers' Compensation Fund. *Page 555 
However, I believe that the large quantity of Darvocet taken is the intervening cause of Vance's death. The relatively minor hand injury enabled Vance to acquire the controlled substance which he abused. The injury and legitimate treatment for that injury were not a proximate cause of his death. The drug abuse, amplified by the effects of alcohol consumption, were the
proximate cause of his death. Assuming for the sake of this case that Vance had a low pain threshold, the existence of the low pain threshold does not make the consumption of sixteen or more Darvocet pills into something other than drug abuse, with or without the alcohol consumption.
Since no genuine issue of material fact existed as to the issue of proximate causation, summary judgment was appropriate. I, therefore, concur in the result, but not the reasoning of the majority.